Campbell, C. Jr,
delivered the following dissenting opinion.
I cannot assent to the views of the majority of the court. The proviso is as follows: “Provided, that creditors who have failed to present their claims, shall not be barred as to any surplus that remains after the other debts registered and allowed have been fully paid, if they present and prove their claims before distribution of the estate.” The question is as to the meaning of the terms “surplus” and “distribution.” Manifestly, the surplus of the whole estate,-which is chargeable with the debts of the decedent, is referred to here, and “distribution” is not used in its technical sense, but in the larger signification as importing the disposition to those entitled of the remainder • of the estate after payment of debts. The idea was evidently borrowed from the practice of chancery in allowing one having equal claim to a common fund, who had not obtained notice of a proceeding for its distribution, to come in, even after distribution, and proceed against those who had shared the fund, and the hard rule established by the section to which the proviso is added, in barring claims, due and not due, because not l’egistered within •one year, is qualified and mitigated by permitting the belated creditor to go against the surplus of the estate after all registered claims are fully paid, it being assumed that the danger of the postponement until all registered claims are fully paid will be a sufficient incentive to creditors to have their claims registered. The only *267purpose of requiring claims to be registered is to ascertain the condition of the estate as to liabilities. It is not the desire of the law to defeat just claims or to give the estate to heirs or devisees, or legatees or distributees, in preference to creditors. It. requires claims to be registered and gives the preference to those which are registered as required, postponing those not registered, and allowing them to be paid only out of the surplus of the estate, and on the condition that they are presented and proved before the estate is finally settled by distribution to those entitled to it after creditors are satisfied. If the creditor fails to have his claim registered as required, he is postponed until registered claims are fully paid, and he must get pay out of what is left of the assets of the estate. If he delays until the estate has been settled and distributed among those entitled to it, he is without relief. If he-comes before this, he is entitled to be paid out of any of the estate in the same manner as if he had not delayed. The danger of delay and the anxiety of creditors to realize on their claims, will be found a sufficient safeguard against intentional failure to have claims registered as required by law. Failure to register is a bar to any suit on the claim, but is not a bar to payment out of the surplus of the estate -after all registered claims are fully paid, if application for payment be made to the court in which the administration is, before distribution of the estate.
The language of the proviso is not satisfied by the view of the majority. That view limits the scope of the word surplus, when it seems plain that the object of the proviso is to admit the creditor provided for to all of the estate left after paying registered claims in full.